Citation Nr: 0528650	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  91-48 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left elbow 
disability.

4.  Entitlement to service connection for right carpal tunnel 
syndrome (CTS).

5.  Entitlement to service connection for left CTS.

6.  Entitlement to a compensable disability evaluation for a 
right shoulder disability manifested by suprascapular nerve 
neuropathy.

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).

8.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO). 

The Board remanded this case in September 1992, June 1994, 
and July 1999 to the agency of original jurisdiction (AOJ) 
for additional development.  Having completed the requested 
development, the AOJ has returned the case to the Board for 
appellate disposition.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the eight matters on appeal.

2.  The veteran does not have a neck disability, other than 
for the right-side cervical spine symptoms originating at the 
C5-6 level, for which he is already service-connected, that 
had its onset during service or is in any way shown to be 
etiologically related to service.

3.  The veteran did not injure his left shoulder during 
service and he does not have a left shoulder disability that 
had its onset during service or is in any way shown to be 
etiologically related to service.

4.  The veteran did not injure his left elbow during service 
and he does not have a left elbow disability that had its 
onset during service or is in any way shown to be 
etiologically related to service.

5.  The diagnosed right CTS did not have its onset during 
service nor is it in any way shown to be etiologically 
related to service.

6.  The diagnosed left CTS did not have its onset during 
service nor is it in any way shown to be etiologically 
related to service.
 
7.  The service-connected right shoulder disability is 
currently shown to be manifested by functional impairment of 
the right shoulder in the form of limited motion of the 
shoulder due to symptomatology including pain and weakness, 
which closely approximates the definition of moderate, 
incomplete paralysis of the upper radicular group.

8.  The veteran has at least one service-connected disability 
rated as 40 percent disabling and additional service-
connected disability that combines to at least 70 percent, 
and it is shown, resolving reasonable doubt in favor of the 
veteran, that the service-connected disabilities currently 
prevent him from securing and maintaining gainful employment.

9.  The last final denial of the veteran's claim for service 
connection for a back disability occurred in September 1987 
and the evidence that has been associated with the record 
since that time either does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative or redundant, or by itself or in connection 
with evidence previously assembled is not significant enough 
to be considered in order to fairly decide the merits of that 
claim.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
neck disability are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for entitlement to service connection for a 
left shoulder disability are not met.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304.

3.  The criteria for entitlement to service connection for a 
left elbow disability are not met.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304.

4.  The criteria for entitlement to service connection for 
right CTS are not met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.

5.  The criteria for entitlement to service connection for 
left CTS are not met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.

6.  A 40 percent disability evaluation for the service-
connected right shoulder disability is warranted.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.71, 4.71a, DCs 5200-5213 (2005); 
38 C.F.R. § 4.124(a), DC 8510 (2005).

7.  The criteria for entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities are met.  38 
U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 
(2005).

8.  The September 1987 rating decision that denied service 
connection for a back disability is final.  38 U.S.C. § 4005 
(1987) (now 38 U.S.C. § 7105); 38 C.F.R. §§ 19.117, 19.129, 
19.192 (1987). 

9.  None of the evidence received since September 1987 is new 
and material so as to warrant the reopening of the previously 
denied claim for service connection for a back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

 The duty to notify


In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in November 2002.  That letter listed the 
issues on appeal and informed the veteran of the type of 
information and evidence necessary to establish entitlement 
service connection, an increased rating, a TDIU, and to have 
a previously denied claim reopened based on the submission of 
new and material evidence.

With regard to elements (2) and (3), the November 2002 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA, including VA's responsibility to secure medical 
records or records held by any other Federal agencies, and to 
obtain a medical opinion, if deemed necessary to make a 
decision on his claims.

Finally, with respect to element (4), the November 2002 VCAA 
letter advised the veteran that it was his responsibility to 
support his claim with appropriate evidence.  It also asked 
him to "provide us with copies of any private treatment 
records you have in your possession," and to furnish VA with 
identifying information about additional relevant records he 
may want VA to secure for him.  The letter also told him that 
he needed to submit medical evidence relating the current 
claimed disabilities to an in-service injury, disease, or 
event.  More recently, the RO specifically asked the veteran, 
in a VCAA letter issued in January 2005, to send to VA any 
evidence in his possession pertaining to his claim[s].  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-20.  The Court subsequently 
held that delayed notice is generally no prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In the present case, any defect with respect to the timing of 
the VCAA notice requirement in the initial adjudication was 
harmless.  The notice was provided by the RO prior to 
issuance of the supplemental statement of the case (SSOC) in 
May 2005, and prior to the transfer of the veteran's case 
back to the Board.

The veteran has had all required notice of the types of 
evidence that would support his claims, and has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Short Bear v. Nicholson; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, VA has secured all VA and identified 
private treatment records, as well as the veteran's Social 
Security Administration records, and has scheduled the 
veteran for VA medical examinations in order to ascertain the 
current severity of his service-connected right shoulder 
disability and to clarify the etiology of the other claimed, 
non-service-connected disabilities.  There is no suggestion 
on the current record that there remains evidence that is 
pertinent to the matters on appeal that has yet to be 
secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matters on 
appeal.  The appeal is thus ready to be considered on the 
merits.

Initial factual background

The veteran's service medical records reveal that the veteran 
injured his right shoulder while doing rifle shooting 
exercises during service in early 1972 and that he was 
subsequently medically discharged, over a year later, in 
February 1973, with a diagnosis of suprascapular nerve 
neuropathy of the right side manifested by weakness of the 
infra and supraspinatus muscles.  It was noted at that time 
that the veteran had complete atrophy of the infraspinatus 
muscle on the right side and definite but lesser degree of 
atrophy of the supraspinatus muscle.  

X-rays of the shoulders and cervical spine taken around the 
time of the in-service injury were negative and there were no 
peripheral nerves deficits noted either, although there was 
weakness, as well as pain, in the right upper extremity, with 
limitation of motion of that arm.

No complaints or objective findings pertaining to the neck, 
left shoulder, left elbow, or the hands were reported at any 
time during service.

Upon the veteran's discharge from active military service, 
the AOJ granted service connection, in August 1973, for 
suprascapular nerve neuropathy of the right side, with 
weakness of the infra and supraspinatus muscles, with an 
original rating of 20 percent pursuant to diagnostic code 
(DC) 8510 of VA's Schedule for Rating Disabilities (the 
Schedule), 38 C.F.R. § 4.124a, on account of mild incomplete 
paralysis of the upper radicular group (5th and 6th 
cervicals), major extremity.

In September 1986, the AOJ decreased the original rating of 
20 percent to zero percent, effective from December 1, 1986, 
after finding that the symptomatology did not warrant a 
compensable rating any longer.  The veteran did not disagree 
with this action and that new rating has remained in effect 
since that time.

The post-service medical evidence in the claims files 
includes a September 1976 VA X-ray report revealing no 
osseous or bony abnormality in the left elbow; a July 1979 VA 
X-ray report revealing slight questionable disc narrowing 
between the 4th and 5th cervical vertebrae; a January 1985 VA 
X-ray report revealing a normal cervical spine, with normal 
intervertebral disc spaces and Luschka joints, and intact 
adenoid process; and an April 1986 impression, per private 
electrodiagnostic study, of a suggestion of nerve root 
involvement at the C5-6 distribution on the right side.

According to a September 1986 private medical record, the 
veteran reported aching and numbness in his left shoulder 
since December 1985.  He stated that he did not recall any 
injuries to that shoulder and it was noted that X-rays of the 
left shoulder obtained in the past month were normal.

The report of August 1986 X-rays of the veteran's left 
shoulder indeed confirms that frontal, internal and external 
rotation views did not demonstrate fracture, dislocation, or 
any bone abnormality, as well as no evidence of calcific 
bursitis.

Another private medical record, also dated in September 1986, 
shows objective findings of slightly painful range of motion 
of the left shoulder and an impression of impingement 
syndrome of the left shoulder, with mild rotator 
inflammation.  As of October 1986, however, the pain had 
resolved considerably and there was now a full range of 
motion, although the veteran still reported some discomfort.  
The subscribing physician pointed out that the veteran seemed 
to have a myalgia or polymyalgia, for which he should see a 
rheumatologist.

In a December 1986 statement, a private psychiatrist 
indicated that the veteran had reported sudden onset of 
weakness and numbness in the left arm in December 1985, which 
he was told was due to the neck involvement at the C5-6 
levels of his cervical spine.  The physical examination of 
the veteran's cervical spine and left upper extremity was 
entirely normal other than for slight cervical paraspinal 
muscle spasm and tenderness over the left lower cervical 
vertebral level areas.

In a form titled Workers' Compensation/Public Disability 
Benefit Questionnaire, Form SSA-546, that the veteran signed 
and dated in October 1987, apparently as part of a claim for 
Social Security disability benefits, the veteran reported 
having filed a workers' compensation claim against his 
employer, Hudson Armory, secondary to an injury sustained 
sometime around 1986.  He identified his disabling conditions 
as anxiety and pain in the back and shoulders.  He offered no 
further details in that form about the alleged work-related 
injury other than his indication that he had been unable to 
work due to a disability as of January 30, 1986, and his 
report that the workmen's compensation claim had been denied.

Of record is also a May 1990 private medical record revealing 
a history of right shoulder and neck pain since the in-
service injury to the right shoulder, and current objective 
evidence of mild diffuse paravertebral cervical tenderness 
and tenderness over the rotator cuff of both shoulders.  It 
was noted, however, that X-rays of the cervical spine taken 
in April 1986 had revealed normal spinal alignment, normal 
ossification, no acute or chronic bony abnormalities and no 
evidence of cervical disc disease or cervical spondylosis.  
The pertinent assessments were listed as chronic cervical 
strain and bilateral impingement syndrome of both shoulders.

A December 1990 statement by a private neurologist reveals a 
history of a right shoulder injury while in boot camp 
secondary to the recoil of a rifle on a rifle range, and 
complaints of right upper extremity pain that went into the 
right shoulder and right neck.  On physical examination, the 
neck was supple and there was tenderness to palpation over 
the posterior cervical musculature.  The neck had full 
flexion, extension and rotation, without pain or crepitation, 
and sensory testing was within normal limits to pin, touch 
and vibration.  The assessment was listed as right C5-6 
radiculopathy, possibly secondary to a herniated disc on the 
right side, at that level.

In a statement dated in August 1993, J.W. (presumably a 
private physician) stated that she had been treating the 
veteran since 1988 and that he had been in a lot of pain for 
many years due to an injury while he was in the service.  She 
stated that, when she first treated him, he had numbness that 
radiated down his right arm, into his wrist and hand, and 
that she had also observed spasms in his neck, wrists, 
shoulders, mid-back and lower back.  The pain had even 
"moved into his left arm, elbow, and hand causing a great 
deal of pain."

An April 2001 MRI of the veteran's cervical spine reveals an 
impression of disc bulge osteophyte complex at C3-4 with mild 
spinal and mild bilateral neural foraminal stenosis, left 
uncovertebral joint osteophytes with mild left-sided neural 
foraminal stenosis at C4-5, and moderate spinal and mild 
bilateral neural foraminal stenosis at C5-6.

In an April 2001 statement, a private neurologist stated that 
the veteran "has service-connected C5-6 disc disease" and 
that an MRI done earlier that month had revealed disc 
osteophytes coupled with spinal stenosis and myelomalacia, 
for which he would require treatment.

VA physical therapy records dated in November 2001 reveal 
diagnoses of fibromyalgia and cervical radiculopathy.

On VA spine medical examination in December 2002, the veteran 
reported pain, stiffness, fatigability and lack of endurance 
of the neck and cervical spine.  The cervical spine was 
painful, especially when moving the head to the sides, and 
cold weather was a "disability factor."  There was pain and 
limitation of motion of the cervical spine, as well as spasm, 
weakness and tenderness.  A discogenic disease of the 
cervical spine was diagnosed.

In an addendum to his December 2002 "spine" medical 
examination report, also dated in December 2002, the above VA 
physician stated that "[t]he opinion of the neck and the C5 
and C6 spondylolisthesis, left shoulder is negative etiology 
and the left elbow is normal ... ."  He also opined that the 
left shoulder [disability claim] had "no medical basis," 
that the left elbow was normal other than for tendinitis, 
that "they are not linked to any in-service symptomatology 
or injury," and that there was "no organic basis on the 
veteran's left shoulder."

VA X-rays obtained in December 2002 revealed normal left 
shoulder and left elbow, with no bony or joint abnormalities.

On VA joints medical examination in December 2002, the 
veteran presented with the same complaints noted above and 
said that he took analgesics for the pain.  Flare-ups of the 
joints occurred with movement, lifting, pushing, pulling, and 
cold weather.  There was no swelling, heat, redness, 
instability, locking, dislocation, subluxation, and no 
history of joint surgery.

The right shoulder had abduction/adduction to 180 degrees 
(versus 45 degrees on the left); flexion and extension to 90 
degrees (versus 45 degrees on the left); and internal and 
external rotation to 55 degrees (versus 45 on the left).  
There was no painful motion of the shoulders, as well as no 
tenderness, abnormal movements, or guarding of movement.

Elbow flexion was painful at 120 degrees.  Extension was 
accomplished to 5 degrees, and pronation and supination to 90 
degrees, without any pain.  Flexion and extension of the 
right and left wrists was 80 and 70 degrees, respectively.  
Ulnar and radial deviation was accomplished to 30 and 20 
degrees, respectively.  Finger abduction and adduction was to 
20 and zero degrees, and thumb abduction and adduction was 
within normal range.  The pain on motion of the left elbow 
started at about 125 degrees of flexion, continuing to 130 
degrees.

While there was painful motion of the left elbow, there was 
no painful motion of the shoulders or wrists, nor edema, 
effusion, instability, weakness, tenderness, abnormal 
movement, guarding of the movement of a joint, ankylosis, 
arthritis, or use of a prosthesis.  The neurovascular 
examination of the right upper extremity was "within normal 
range."  In the diagnosis section, the examiner indicated 
that X-rays of the shoulders and left elbow had been 
negative.

On VA orthopedic examination in January 2005, the veteran 
complained of pain in the shoulders and elbows, worse on the 
left, and pain in the back of the neck.  The right shoulder 
pain had been present for about 30 years and it radiated 
there, and into the scapular region, from the back of the 
neck.  The veteran reported left shoulder pain for the last 
couple of years and left elbow pain for about 10 months.  He 
characterized the pain in his multiple joints as a "level 
6" pain, and said that it was almost constant.

The veteran reported a 20 to 25-year history of chiropractic 
treatment, physical therapy, and acupuncture, but said that 
he now just took Tylenol.  He did not think he had flare-ups 
per se, but instead, many occasions during which the pain 
went to a 9 or a 10 in intensity, especially when he had to 
move his neck or shoulder muscles frequently.  The pain was 
worse in cold weather and with his current job of collecting 
and selling scrap metal.

The veteran also complained of weakness, numbness and 
occasional tingling sensations in his hands, as well as 
spasms in his upper back and neck muscles.  He further stated 
that, because there were times in the past when he was unable 
to do fine hand functions like writing, eating, or holding a 
fork, with his dominant right hand, he had started using his 
left hand more and more.  The numbness and tingling and other 
symptoms had now developed in the left hand.  However, 
physical examination revealed symptomatology only in the 
cervical spine, with limited motion and some tenderness and 
spasm over the paravertebral muscles.  No objective findings 
or diagnoses were reported for the shoulders or left elbow, 
or for any other part of the neck.  The following diagnoses 
were rendered:

1.  Chronic bilateral C5-C6 radiculopathy 
with periods of exacerbation.

2.  C5-C6 disc herniation with spinal 
stenosis and myelomalacia.

3.  Tension headaches secondary to above 
two diagnoses.

4.  Peripheral neuropathy secondary to 
C3-C4 and C4-C5 cervical spondylosis with 
neural stenosis.

5.  Low back pain.

On VA peripheral nerve examination in January 2005, 
peripheral neuropathy, ulnar distribution, secondary to 
progressive cervical spondylosis and C5-C6 radiculitis with 
myelopathy and myelomalacia, was diagnosed.

On VA joint examination in January 2005, the veteran's 
history of approximately 30 years of right shoulder pain, 
which now also reportedly encompassed the left shoulder and 
the entire cervical spine area, was again noted.  The 
subjective complaints noted in the January 2005 orthopedic 
examination report were again reported as well.  The veteran 
denied any fevers and swelling or redness of the joints, as 
well as a history of surgeries, dislocation, or subluxation, 
but said that the pain in his joints was almost daily.  It 
was again noted that he had been doing odd jobs to earn some 
money to pay his bills and had been collecting and selling 
scrap metal for the last four to six months.

The veteran stated that he could not lift more than 20 pounds 
and that repetitive actions caused weakness, with a tendency 
for things to fall out of his hands.  He stated that he was 
right-hand dominant and had started using his left arm more 
to compensate for the functional limitation in the right arm 
due to pain, which he treated with Tylenol.  He believed that 
his left upper extremity suffering and pain, specifically in 
the shoulder, elbow and hand, along with some tingling and 
numbness, were due to his current overuse of his left upper 
extremity.

On physical examination, the right shoulder level was 
slightly lower than the left while the veteran sat on the 
examination table.  No winging of the scapula was noted.  
There seemed to be a slight depression in the suprascapular 
region of the right side, but the examiner said that he was 
unable to conclude anything from that.  The right shoulder 
had flexion and abduction to 160 degrees each and external 
and internal rotation to 75 degrees each.  Elbow flexion was 
accomplished to 145 degrees.  Forearm supination and 
pronation were accomplished to 75 and 70 degrees, 
respectively.  Wrist dorsiflexion, palmar flexion, radial 
deviation, and ulnar deviation, were accomplished to 65, 75, 
20 and 35 degrees, respectively.  Ranges of motion were equal 
on both sides.

The veteran was reported to be unable to sustain holding his 
arms extended, mainly on the right side.  Repetitive 
movements with both shoulders and elbows caused increased 
pain.  There was no point tenderness at the shoulder joints, 
but there was some mild lateral epicondyle tenderness on the 
left elbow.  It was noted that X-rays of both shoulders and 
left elbow obtained in January 2002 had been normal.  The 
diagnoses rendered included cervical spondylosis with 
myelopathy, chronic bilateral C5-C6 radiculopathy neural 
stenosis, chronic right shoulder pain secondary to one and 
two above, left shoulder pain secondary to the cervical 
spondylosis and chronic bilateral radiculopathy, right elbow 
epicondylitis, and signs of ulnar nerve denervation.

The report of a VA general medical examination conducted in 
January 2005 reveals objective findings and diagnoses 
essentially identical to the above medical examination, with 
the addition of a diagnosis of fibromyalgia.

In a March 2005 addendum report, the VA physician who 
subscribed the above cited January 2005 VA examination 
reports stated the following:

This veteran's symptoms of pain in the 
back of his neck, right shoulder, left 
shoulder, left elbow and clinical 
findings, signs and body language along 
with the diagnostic test results[,] are 
indicative of structural damage in the 
cervical spine along with foraminal 
stenosis causing neuropathy/radiculitis 
at C5-6 level bilaterally.  His neck 
pain, left shoulder pain and left elbow 
pain are caused by cervical spondylosis 
and chronic bilateral C5-6 radiculopathy 
with period of exacerbation.  The veteran 
is service-connected for right 
suprascapular neuropathy and now is 
claiming increased pain in the right 
shoulder.  [W]ith the superimposed 
cervical spondylosis, which is severe 
resulting in C5-6 neuropathy, it is 
impossible to distinguish the effect of 
this advanced pathology from his original 
right shoulder service-connected 
disability symptoms.

I.  Entitlement to service connection for disabilities of the 
neck,
 left shoulder and left elbow

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), 3.304.

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

There is no evidence in the veteran's service medical records 
showing an injury to the neck, left shoulder, or left elbow 
at any time during service, nor has the veteran claimed that 
such an injury ever occurred.

The record is, however, clear in that the veteran sustained 
an injury to his right shoulder during service, which was 
diagnosed as suprascapular nerve neuropathy of the right 
side, manifested by weakness of the infra and supraspinatus 
muscles.  It is undebatable that this type of injury affects 
the nerve roots that originate at the C5-6 level of the 
cervical spine, as reflected by the DC under which this 
disability has been historically rated.  Specifically, DC 
8510 addresses paralysis of the upper radicular group, 
comprised of the 5th and 6th cervicals, and its severity as it 
affects shoulder and elbow movements.  See 38 C.F.R. 
§ 4.124a, Part 4, DC 8510.

However, other than for the right-side symptomatology arising 
from the C5-6 levels of the veteran's cervical spine, which 
is considered part of the service-connected right shoulder 
disability, there is no objective evidence of the current 
manifestation of a neck disability.  While the veteran is 
competent to report current symptoms, he is a layperson, and 
not competent to diagnose a neck disability independent of 
the service-connected right should disability.  38 C.F.R. 
§ 3.159(a)(1),(2) (2005).

In short, the veteran does not have a neck disability, other 
than for the cervical spine right-side symptoms at the C5-6 
level, for which he is already service-connected, that had 
its onset during service or is in any way shown to be 
etiologically related to service.  He also does not have a 
left shoulder or left elbow disability that had its onset 
during service or is in any way shown to be etiologically 
related to service.

In view of the above findings, the Board concludes that the 
criteria for entitlement to service connection for 
disabilities of the neck, left shoulder, and left elbow have 
not been met.  The claims have failed and, as such, must be 
denied.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


II.  Entitlement to service connection for bilateral CTS

The service medical records are silent as to any symptoms or 
diagnoses of CTS in either upper extremity.  There are, 
however, several medical records in the claims files that 
confirm the diagnosis of bilateral CTS.  These include 
private medical records dated in May 1986, December 1986, 
December 1990, and November 1992, the more recent of which is 
noted to contain an opinion to the effect that the veteran's 
CTS is "unrelated to his service history."

The diagnosis of bilateral CTS has been more recently 
confirmed by VA, on peripheral nerves examination conducted 
in December 2002.  That VA physician thereafter opined, in 
his addendum of the same date referred to earlier in this 
decision, that the veteran's bilateral CTS, while confirmed 
by clinical examination, was "not linked to any in-service 
symptomatology or injury."

Additionally, on VA peripheral nerves examination conducted 
in March 2005, the examiner noted complaints of weakness, 
numbness and fatigue in the hands, and pain on repetitive 
movement.  Physical examination confirmed bilateral ulnar 
nerve involvement and Tinel's signs on both carpal tunnels 
and progressive weakening of the grip on repetitive motion, 
as well as EMG evidence of decreased sensory amplitude in the 
right ulnar nerve and chronic denervation.  The remainder of 
the opinion was as follows:

Carpal tunnel syndrome is a clinical 
syndrome in which the structures passing 
through the carpal tunnels get compressed 
leading to various symptoms depending on 
which nerve is involved.  This veteran's 
signs and symptoms are consistent with 
bilateral ulnar nerve involvement and 
bilateral carpal tunnel syndrome.  The 
symptoms were not present while he was in 
the service.  Bilateral carpal tunnel 
syndrome is not caused by his service-
connected suprascapular nerve neuropathy.

The criterion of a current disability is clearly met in this 
case, as the claimed condition of bilateral CTS has been 
diagnosed.  However, the two remaining service connection 
criteria are not met, as the bilateral CTS was never noted 
nor diagnosed during service, but many years after discharge, 
nor has it been shown to either be etiologically related to 
service or to a service-connected disability.  In fact, the 
medical opinions in the claims files addressing the etiology 
of the diagnosed bilateral CTS only indicate that this 
disability is not etiologically related to service or to the 
service-connected right shoulder disability.

The various statements submitted by the veteran in support of 
his appeal include statements expressing his belief that this 
disability is causally related to service.  The veteran, 
however, has not shown, nor claimed, that he is a medical 
professional who has the requisite training and knowledge to 
offer an opinion as to medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and knowledge and require the 
special knowledge and experience of a trained medical 
professional).  The Board is therefore precluded from 
assigning probative value to his opinions in this regard. 

Thus, the preponderance of the evidence is clearly against 
the veteran's claim seeking service connection for bilateral 
CTS.  As such, the benefit of the doubt doctrine is not for 
application in this case.  The veteran's claim for that 
benefit has failed, and it must accordingly be denied. 

III.  Entitlement to a compensable disability evaluation for 
a right shoulder disability manifested by suprascapular nerve 
neuropathy

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  

Separate DCs identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon lack of usefulness of the affected part or 
systems.

Disability in the field of neurological conditions and 
convulsive disorders is ordinarily to be rated in proportion 
to the impairment of motor, sensory or mental function, with 
consideration to be afforded to factors such as complete or 
partial loss of use of one or more extremities.  In doing so, 
reference should be made to the appropriate schedule.  In 
rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123. 
 
Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124. 
 
With some exceptions, disability from neurological conditions 
and their residuals may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, the rating should be 
accomplished by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.  38 C.F.R. 
§ 4.124a.

At the outset, the Board must note that, in reviewing the 
veteran's application for a compensable rating for his 
service-connected suprascapular right nerve neuropathy, the 
Board has considered the entire body of evidence in the 
record, but has placed more emphasis on the more recent 
medical data, specifically, the December 2002 and January 
2005 VA medical examination reports referred to earlier in 
this decision.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994 ) (In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.)

The service-connected suprascapular right nerve neuropathy is 
currently rated as zero percent disabling under DC 8510 of 
the Schedule .  This DC addresses incomplete and complete 
paralysis of the upper radicular group (5th and 6th cervicals) 
and contains the following note, applicable to all diseases 
of the peripheral nerves:

The term "incomplete paralysis," with 
this and other peripheral nerve injuries, 
indicates a degree of lost or impaired 
function substantially less than the type 
picture for complete paralysis given with 
each nerve, whether due to varied level 
of the nerve lesion or to partial 
regeneration.  When the involvement is 
wholly sensory, the rating should be for 
the mild, or at most, the moderate 
degree.  The ratings for the peripheral 
nerves are for unilateral involvement; 
when bilateral, combine with application 
of the bilateral factor.
38 C.F.R. § 4.124a, note.

The Schedule provides for the following ratings for paralysis 
of the upper radicular group (5th and 6th cervicals) under DC 
8510, and also under DC 8610 and DC 8710 when the paralysis 
is specifically identified as neuritis or neuralgia, 
respectively:  a minimum rating of 20 percent for the upper 
extremity, irrespective of whether it is the major (dominant) 
or minor upper extremity, when the paralysis is incomplete 
and mild; ratings of 40 and 30 percent for the major and 
minor extremities, respectively, when the paralysis is 
incomplete and moderate; ratings of 50 and 40 percent for the 
major and minor extremities, respectively, when the paralysis 
is incomplete and severe; and maximum ratings of 70 and 60 
percent, respectively, when the paralysis is complete and all 
shoulder and elbow movement has been lost, or is severely 
affected, but the hand and wrist movements are not affected.  
38 C.F.R. § 4.124a, DCs 8510, 8610, 8710.

Because the main manifestations of the service-connected 
right shoulder disability are, as recognized by DC 8510, 
limitations of the motions of the shoulder and elbow (mostly 
due to pain and weakness), consideration of the DCs that 
address orthopedic impairment of those joints is also 
warranted, in order to determine whether higher ratings could 
be assigned under those DCs.

Plates I and II of Section 4.71 of the Schedule provide a 
standardized description of ankylosis and joint motion 
measurement.  The anatomical position is considered as zero 
degrees, with two major exceptions:  (a) shoulder rotation -
arm abducted to 90 degrees, elbow flexed to 90 degrees with 
the position of the forearm reflecting the midpoint zero 
degrees between internal and external rotation of the 
shoulder; and (b) supination and pronation -the arm next to 
the body, elbow flexed to 90 degrees, and the forearm in mid-
position zero degrees between supination and pronation.  
38 C.F.R. § 4.71.

Pursuant to Plate I of Section 4.71 of the Schedule, normal 
forward elevation (flexion) of the shoulder is from zero to 
180 degrees and normal shoulder abduction is also from zero 
to 180 degrees, with 90 degrees, in both cases, representing 
the arm being parallel to the floor (i.e., at shoulder 
level).  Normal external and internal rotation of the 
shoulder is from zero to 90 degrees each, while normal 
flexion of the elbow is from zero to 145 degrees.  38 C.F.R. 
§ 4.71, Part 4, Plate I.

Also pursuant to Plate I of Section 4.71 of the Schedule, 
normal forearm pronation is from zero to 80 degrees, normal 
forearm supination is from zero to 85 degrees, normal wrist 
dorsiflexion (extension) is from zero to 70 degrees, and 
normal wrist palmar flexion is from zero to 80 degrees.  
38 C.F.R. § 4.71, Part 4, Plate I.

Ankylosis of the major scapulohumeral articulation would 
warrant ratings ranging between 30 and 50 percent, depending 
on the type and severity of the ankylosis.  38 C.F.R. 
§ 4.71a, DC 5200.

Limitation of the motion of the major arm at shoulder level 
(90 degrees) warrants a 20 percent rating, while limitation 
that is midway between shoulder level and the side (45 
degrees) would warrant a rating of 30 percent for the major 
upper extremity.  A maximum rating of 40 percent would be 
warranted when the limitation is to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201.

Impairment of the major humerus manifested by symptoms such 
as malunion, frequent dislocations, or nonunion would warrant 
ratings ranging between 20 and 80 percent, depending on the 
type of impairment, under DC 5202, while impairment of the 
major clavicle or scapula manifested by malunion, nonunion, 
or dislocation, would warrant ratings of either 10 or 20 
percent, under DC 5203.  38 C.F.R. § 4.71a, DCs 5202, 5203.

Ankylosis of the major elbow would warrant ratings ranging 
between 40 and 60 percent, depending on the type and severity 
of the ankylosis.  38 C.F.R. § 4.71a, DC 5205.

Limitation of flexion of the major forearm to 100 degrees 
would warrant a 10 percent rating, with higher ratings up to 
50 percent being warranted for lesser degrees of flexion, 
under DC 5206, while limitation of extension of the major 
forearm to 60 degrees would warrant a 10 percent rating, with 
higher ratings up to 50 percent being warranted for higher 
degrees of limited extension, under DC 5207.  38 C.F.R. 
§ 4.71a, DCs 5206, 5207.

Under DC 5208, a 20 percent rating may be assigned when there 
is flexion of the forearm limited to 100 degrees and 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5208.

Also, regarding the elbow, DC 5209 provides for a 20 percent 
rating when there is flail joint fracture, with marked 
cubitus varus or cubitus valgus deformity or ununited 
fracture of the head of the radius, and the three subsequent 
DCs provide for compensable ratings for impairment of the 
ulna and radius.  38 C.F.R. § 4.71a, DCs 5209, 5210, 5211, 
5212.

Limitation of supination of a forearm to 30 degrees or less 
warrants a 10 percent rating, while limitation of pronation 
of a forearm manifested by motion lost beyond the last 
quarter of the arc, with the hand not approaching full 
pronation, warrants a 20 percent rating.  Limitation of 
pronation of the major forearm, with motion lost beyond the 
middle of the arc, would warrant a 30 percent rating, while 
loss of supination and pronation (bone fusion) would warrant 
ratings ranging between 20 and 40 percent, depending on the 
type of fusion.  38 C.F.R. § 4.71a, DC 5213.

None of the limitations of motion of the right shoulder 
reported in December 2002 and January 2005 would warrant a 
compensable rating for the right upper extremity under the 
above cited DCs from Section 4.71a, except for the report of 
limitation of flexion to 90 degrees in December 2002, which 
could potentially warrant a rating of 20 percent under DC 
5201.  However, because the limitation of flexion of the 
right shoulder was only noted to be that severe at that time, 
and was back to 160 degrees as of January 2005 (which would 
only warrant a noncompensable rating), the Board is precluded 
from assigning a 20 percent rating under DC 5201, per 
Francisco.

The Board now turns to the provisions of DC 8510 of the 
Schedule, under which the service-connected right shoulder 
disability has been historically rated. It must be noted that 
the Board has not decided to assign separate ratings under DC 
5201 and DC 8510 for the service-connected right shoulder 
disability because both DCs involve limitation of motion.  
Such action would, thus, constitute a violation of VA's 
policy against pyramiding.  See 38 C.F.R. § 4.14.)

The medical evidence in the file demonstrates that the right 
upper extremity is, per subjective reports of the veteran, 
constantly painful and weak, and objectively shown to be 
somewhat functionally impaired in that the veteran reports 
being unable to sustain holding his arms extended and 
suffering from pain in the shoulders and elbows with 
repetitive movements.

The question of whether all the current symptomatology in the 
right upper extremity arising from the cervical spine is part 
and parcel of the disability that is already service-
connected has been answered in the March 2005 VA addendum in 
which the VA examiner noted the impossibility of 
differentiating both sets of symptoms.  Accordingly, the 
Board will consider all such symptoms as part of the service-
connected right shoulder disability in determining the 
appropriate rating for this disability.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (the Board is precluded 
from differentiating between symptomatology attributed to a 
non-service-connected disability and a service-connected 
disability in the absence of medical evidence that does so).

In regards to the current right shoulder symptoms, it is 
further noted that the veteran has, as described earlier in 
this decision, some limitation of the motion of the shoulders 
and elbow, as demonstrated, for instance, by January 2005 
reports of forward flexion to 160 degrees (versus a normal of 
180 degrees), abduction to 160 degrees as well (versus a 
normal of 180 degrees), and internal and external rotation to 
75 degrees each (versus a normal of 90 degrees each).

The veteran's reports of tingling and numbness in his hands 
are clearly shown to be symptoms of the bilateral CTS that 
the Board has determined elsewhere in this decision is not 
service related.  Accordingly, these symptoms have not been 
taken into consideration in the Board's determination of the 
appropriate rating to be assigned for the right shoulder 
disability in this case.

Thus, after a very careful and thorough review of the 
evidence of record, taking into consideration the veteran's 
subjective complaints and reports of functional limitation of 
the right shoulder mostly due to pain and weakness, and 
resolving any reasonable doubt in favor of the veteran, the 
Board finds that the severity of the service-connected right 
shoulder disability more closely approximates a degree of 
disability manifested by moderate, incomplete paralysis of 
the major upper radicular group.  This represents a rating of 
40 percent under DC 8510 of the Schedule.  A higher rating of 
60 percent is not warranted because the totality of the 
medical evidence of record does not support a finding that 
the service-connected right shoulder disability is currently 
severe.

In view of the above, the Board concludes that the criteria 
for a 40 percent rating for the service-connected right 
shoulder disability have been met.  To this extent only, the 
appeal of this issue is granted.

Finally, VA regulation provides that cases presenting 
exceptional or unusual disability pictures, with related 
factors as marked interference with employment or frequent 
periods of hospitalization, are to be considered for a 
possible extraschedular rating.  In these cases, the claims 
files are to be referred to the Under Secretary for Benefits, 
or the Director of the Compensation and Pension Service, for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).

The severity of the service-connected right shoulder 
disability, even when rated as 40 percent disabling, does not 
seem to warrant extraschedular consideration because it is 
not shown that this disability, by itself, has caused 
frequent periods of hospitalization or marked interference 
with employment.  Thus, the case needs not be referred to the 
Under Secretary for Benefits, or the Director of the 
Compensation and Pension Service, for extraschedular 
consideration.  The Board is nevertheless recognizing that 
the right shoulder disability does cause some degree of 
industrial impairment by granting elsewhere in this decision 
the requested TDIU, after finding that the veteran is totally 
disabled due to the combination of all his service-connected 
disabilities, to include his service-connected post-traumatic 
stress disorder (PTSD).

IV.  Entitlement to a TDIU

The governing regulations provide that a total disability 
rating based on individual unemployability due to service- 
connected disability may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability. 38 C.F.R. §§ 3.340, 
3.341, 4.16.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2005).  In other words, "unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating."  38 C.F.R. § 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 38 
C.F.R. § 4.16(a), an extra- schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Accordingly, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).  However, the 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough, as a high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question to be 
answered in TDIU cases is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he or she can find employment.  See 
Van Hoose v. Brown, supra.

The veteran is service-connected for PTSD, currently rated as 
50 percent disabling; a right shoulder disability, currently 
rated (pursuant to the grant of a higher rating in this 
decision) as 40 percent disabling; and for tinnitus, 
currently rated as 10 percent disabling.   He does not have 
one disability rated as 70 percent disabling.  However, at 
least one of his service-connected disabilities is rated as 
40 percent disabling, and the combined rating of his multiple 
service-connected disabilities amounts to at least 70 
percent.  Specifically, his ratings of 50, 40 and 10 percent, 
when applied to the combined ratings table found at 38 C.F.R. 
§ 4.25, yield a rating of 73 percent which, when converted to 
the nearest degree divisible by 10, results in a rating of 70 
percent.  Thus, he meets the schedular criteria for a TDIU.

Turning now to the question of whether the veteran is unable 
to secure or follow substantially gainful occupation as a 
result of his service-connected disabilities, the Board notes 
that the veteran, who in the past has reported having worked 
as a gardener and security guard, and more recently to be 
doing odd jobs collecting and selling scrap metal, has not 
been gainfully employed since approximately 1985 or 1986.  
Competent statements regarding his industrial impairment 
include a May 1990 opinion by a private physician to the 
effect that "at this time it is felt that the [veteran] 
should be considered permanently partially disabled from his 
chronic cervical strain and associated symptomatology," and 
a September 1990 psychiatrist's statement to the effect that 
the veteran was "incapable to be gainfully employed at this 
time."

The reports of VA PTSD medical examinations conducted in 
December 2002 and January 2005 provide relatively low (42 and 
55, respectively) Global Assessment Functioning (GAF) scores 
that support the veteran's allegation that he is totally 
disabled.  They also confirm the fact that, because of a 
variety of physical and mental ailments, most of these 
service-connected, the veteran has not been able to obtain 
and maintain gainful employment.  The Social Security 
Administration, as noted earlier, has also found him to be 
unemployable, effective from January 1986, because of the 
combination of disabilities, to include anxiety and 
somatoform disorder.

Thus, resolving any reasonable doubt in favor of the veteran, 
the Board finds that, in addition to meeting the schedular 
criteria for a grant of a TDIU, the veteran meets the 
subjective test of being unable to obtain and maintain 
gainful employment due to service-connected disabilities.  In 
view of this finding, the Board concludes that the criteria 
for a grant of a TDIU are met.

V.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disability

The record shows that the RO denied a claim for service 
connection for a back disability in September 1987, after 
finding that the service medical records did not show any 
incurrence or treatment for the claimed condition, which 
could not considered secondary to his service-connected right 
shoulder disability.  It was noted that a current back 
disability had not been found.
 
Having been notified of the above decision, and of his 
appellate rights, the veteran did not appeal the denial, so 
it became final within a year from the notice.  38 U.S.C. 
§ 4005 (1987) (now 38 U.S.C. § 7105); 38 C.F.R. §§ 19.117, 
19.129, 19.192 (1987).  Once final, a decision can only be 
considered on the merits if new and material evidence is 
received since the time of the prior adjudication.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

When determining whether the veteran has submitted new and 
material evidence, consideration must be given to all the 
evidence since the last final denial of the claim.  Evans.  
In the present case, the September 1987 rating decision, 
which the veteran did not appeal, was the last final denial 
of the veteran's service connection claim.  Thus, the 
evidence to be reviewed for purposes of determining whether 
new and material evidence sufficient to reopen the claim has 
been received is the evidence that was associated with the 
record since September 1987.

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any applications to 
reopen a finally decided claim received on or after August 
29, 2001.  The amendments are not applicable to this case, as 
the veteran's application to reopen was received at the RO in 
March 1991.

For applications to reopen filed prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to grant a claim.

Additionally, in determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran's voluminous record mostly includes medical 
records and statements pertaining to his service-connected 
right shoulder disability and the symptomatology that arises 
from it, as well as pertaining to his other ailments 
allegedly affecting his neck and upper extremities.  They 
also include multiple mental health treatment records.  None 
of these records were part of the file back in September 
1987.  Hence, they are new.  They are, however, not material 
to the issue of service connection for a back disability 
because they do not bear directly and substantially upon the 
specific matter under consideration.

There is some evidence in the record, associated with the 
claims files after September 1987, addressing complaints of 
lower back pain and offering a diagnosis, rendered by VA in 
January 2005 (see orthopedic and general medical examination 
reports of that date), of low back pain.  This evidence is 
not enough to find that there is objective, competent 
evidence of a current disability of the lower back, as VA law 
and regulation is clear in that service connection may be 
warranted for disability due to disease or injury shown to be 
causally related to service, but not for symptoms such as 
pain.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Also of record since the September 1987 decision is a VA X-
ray report, dated in January 2003, revealing no significant 
abnormality in the lumbosacral spine.

The above medical evidence related to the back is new, as it 
was not of record as of September 1987.  It is, however, not 
material because, it sheds no new light on whether the 
veteran has a current back disability related to service.  It 
is, thus, not so significant that it need be considered in 
order to fairly decide the merits of the claim.  In fact, 
this "new" evidence would only serve to confirm the prior 
denial of the service connection claim, as it would continue 
to demonstrate that the service connection criterion of a 
current disability is not met.

The veteran's multiple statements of record, indicating his 
belief that he has a back disability that should be service-
connected are not new, nor material, because they essentially 
represent a reiteration of his contentions at the time of his 
original claim.

Because new and material evidence has not been received, the 
veteran's previously denied claim of entitlement to service 
connection for a back disability remains unopened, and the 
appeal must be denied.


ORDER

Service connection for a neck disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a left elbow disability is denied.

Service connection for right CTS is denied.

Service connection for left CTS is denied.

A 40 percent disability evaluation for the service-connected 
right suprascapular nerve neuropathy is granted.

A total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities is granted.

New and material evidence not having been submitted, the 
claim for service connection for a back disability remains 
unopened, and the appeal is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


